Mr. Justice Day
dissenting:
I dissent.
As the only member now presently sitting on the court, who participated in the majority decisions of the court on this issue in the last 14 years and who was the author of at least one of the opinions, I have no need to set forth my views at length. They are contained in the 85-year history of the court’s action on this problem.
I am not so concerned with the individual respective cases announced this date by the majority. The “Do Not Open Until After Christmas” package is a hollow piñata unless the legislature creates the machinery and appropriates the money to provide for payment of insurance premiums or for the payment of a judgment. I predict the legislature may do so in some cases and not in others as it has already done in the case of a school district. 1965 Perm. Supp., C.R.S. 1963, 123-30-11.
The majority agrees the whole question of state liability is a legislative problem. Actually, that is what this court has said in the cases overruled this date. That the legislature has been slow to act is understandable. The financial impact is not readily ascertainable. Government touches the lives of all of its citizens far more than any corpora*107tion, even the largest. The bill must be paid by even the litigant who will divvy up his proportionate share, along with his neighbors, of the taxes required. This is a political consideration which the legislature must determine. How much they are willing to pay and for what types of liability will be determined there.
I do have concern for the disdain the majority has shown for the doctrine of stare decisis. I have sat with 15 men on this court so I can attest to the fact that they are all mortal and that those who are here today also will some day leave the court. Then when other changes in the personnel come about, perhaps we will see an overthrow of the case law which this court as presently constituted has pronounced — ad infinitum.
Only last week this court announced in Breternitz v. Arvada, 174 Colo. 56, 482 P.2d 955, that the change in the personnel make-up of a city council does not affect that body as a continuing one. I was under the impression that the Supreme Court was a continuing entity. If it is to make a new start when the personnel of the court changes, there can be little confidence in the pronouncements of this court today or any day.